Citation Nr: 0515844	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

[The claims of entitlement to service connection for a 
bilateral hip and bilateral leg disorder, as well as 
entitlement to an increased evaluation for a scar of the left 
arm with retained splinter, currently evaluated as 10 percent 
disabling, will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arose from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO).  As noted above, other issues raised by the 
veteran at an earlier point in the adjudication process will 
be addressed in a separate decision. 

A videoconference hearing was held in March 2005 before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC.  A copy of the transcript has been filed in the claims 
folder.

The record shows that, in a December 1999 decision, the Board 
denied the veteran's service connection claim for bilateral 
hearing loss because it was not well grounded.  The veteran 
filed his claim to reopen in February 2002.  In light of the 
above, this claim must be readjudicated by the RO as if the 
Board never decided it in December 1999. See VAOPGCPREC 03-
2001.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a left shoulder disability related 
to his period of service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that he injured his left shoulder at 
the time that he injured his service-connected left arm 
during service. As a consequence, he believes that service 
connection is warranted for this disorder.  

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). To establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for a left 
shoulder disability has not been established.  The veteran 
has claimed that he injured these areas during service when 
he fell from a pole in service.  However, the service medical 
records do not show that the veteran complained of or was 
treated for a left shoulder disability at the time of the 
initial injury.  Significantly, the musculoskeletal 
examination conducted at the time of the December 1954 
separation examination was within normal limits.  Such facts 
only provide negative evidence against this claim. 

The Board has considered the testimony in March 2005 before 
the undersigned regarding his claim.  The veteran has also 
supplied additional written statements from friends, 
neighbors, and military buddies, regarding the veteran's 
claimed injuries.  The veteran has also testified in July 
2003 before a Decision Review Officer at the RO.
  
While the veteran, the former service comrades, friends, and 
neighbors can attest to what was experienced or seen, they 
are not competent to render an opinion as to whether or not 
the veteran suffered permanent damage caused by the alleged 
injury in service or that his current shoulder disability is 
the result of an injury in service 50 years ago.  As 
laypersons, they are not qualified as medical professionals 
who are trained to make such a medical diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

There is simply no objective medical evidence of record upon 
which to base a conclusion that a left shoulder disorder was 
incurred in service.

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The veteran's allegations of continuing left shoulder 
symptoms since service are contradicted by the written 
record, which the Board has found to be entitled to great 
probative weight.  Because the veteran would have no reason 
to conceal a left shoulder injury from service medical 
personnel or VA examiners, these written reports are more 
reliable evidence than the recollections of the veteran and 
his service acquaintances.  Further, even if the veteran were 
injured in service, the medical evidence provides only 
negative evidence against the finding that this injury caused 
his current disorder decades after service.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disorder.

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in September 
2002 of what information and evidence was needed to 
substantiate his claim.  The letter also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was told that it was his responsibility to support the claims 
with appropriate evidence.  The February 2003 statement of 
the case, regarding the left shoulder claim, also notified 
the veteran of the information and evidence needed to 
substantiate the claim, including VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the notice letter provided to the 
veteran may not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Based on 
the above, an examination is not warranted.  The Board finds 
that further development is not needed in this case with 
respect to the issue on appeal because there is sufficient 
evidence to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.


REMAND

Pursuant to the enactment of the VCAA on November 9, 2000, if 
a decision has been denied as "not well grounded", VA 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated as if the denial or 
dismissal had not been made.  To do so, the decision in 
question must have become final during the period beginning 
on July 14, 1999, and ending on the date of the enactment 
(November 9, 2000) of the VCAA, and VA denied the claim 
because it was not well grounded.  See VAOPGCPREC 03-2001.

The record shows that, in a December 1999 decision, the Board 
denied the veteran's service connection claim for bilateral 
hearing loss because it was not well grounded.  The veteran 
filed his claim to reopen in February 2002.  In light of the 
above, this claim must be readjudicated by the RO as if the 
Board never decided it in December 1999.

The veteran testified before the undersigned in March 2005 
regarding his claim for bilateral hearing loss.  He 
maintained that he was exposed to acoustic trauma while 
assigned to the combat engineers.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With respect to the claim for 
entitlement to service connection for 
bilateral hearing loss, the veteran 
should be requested to submit any 
pertinent evidence in his possession and 
to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
problems during the period of this claim.  

2.  The RO should arrange for the veteran 
to be afforded an audiological 
examination to determine the etiology of 
any currently present hearing loss 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

?	All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.  The presence of hearing 
loss disability for VA purposes 
should be confirmed or ruled out.

?	In addition, based upon the 
examination results, review of the 
veteran's pertinent medical history, 
and with consideration of sound 
medical principles, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's hearing 
impairment is etiologically related 
service from February 1953 to 
December 1954, to include due to his 
service in the combat engineers. 

?	The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, 
in a typewritten report.

3.  When all indicated record development 
has been completed, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, 
                                            Board of 
Veterans' Appeals



 Department of Veterans Affairs


